DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 08 July 2022, in which claims 1, 2, and 10 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 9 are redundant to that which has been set forth in amended preceding claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 4,641,854).  Masuda et al. discloses a trailing arm mounting structure (mounting structure for trailing arm #31) for a space frame vehicle (has the ability to so perform), the trailing arm mounting structure comprising:
(claim 1) a trailing arm mounting portion (including support pin #23, bushing #24, and eye #301) configured to mount a trailing arm (#31; figures 2, 4, 5);
a side sill (lower pipe #203) including a rear portion on which the trailing arm mounting portion (#23, 24, 301) is mounted (figures 1, 2);
a rear pillar (vertical rear pipe #231) connected (at least indirectly) to an upper rear portion of the side sill (#203; figures 1, 2);
a rear side member (upwardly slanted portion #251) connected (at least indirectly) to a side of the side sill (#203; figures 1-3);
wherein the trailing arm mounting portion comprises an outer bracket (eye #301) connected (at least indirectly) to an outer side of the side sill (#203), and the outer bracket is connected (at least indirectly) to an end of the rear side member (#251) and an end of the side sill (figures 1-5);
(claim 7) further comprising a rear pillar bracket (#242) supporting the rear pillar (#231) and the upper rear portion of the side sill (#203; figure 2);
(claim 8) wherein the rear pillar bracket (#242) includes a rear pillar side portion that is inclined toward an upper side of the side sill (#203) from the rear pillar (#231; figure 2).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 6,655,717).  Wang discloses a trailing arm mounting structure (mounting structure for lateral rod #22) for a space frame vehicle (has the ability to so perform), the trailing arm mounting structure comprising:
(claims 1, 9) a trailing arm mounting portion (including pivotal member #16, sleeve #23, pin, and front opening in lateral rod #22 that receives sleeve and pin) configured to mount a trailing arm (lateral rod #22; figures 1-3);
a side sill (lateral side of base of front part #1) including a rear portion on which the trailing arm mounting portion (including pivotal member #16, sleeve #23, pin, and front opening in lateral rod #22 that receives sleeve and pin) is mounted (figures 1-3);
a rear pillar (inverted U-shaped member #19) connected (at least indirectly) to an upper rear portion of the side sill (lateral side of base of front part #1; figures 1-3);
a rear side member (rear extension of lateral side of base of front part #1 that extends rearwardly from pivotal member #16 and overlaps with rear part #2) connected (at least indirectly) to a side of the side sill (lateral side of base of front part #1; figures 1-3);
wherein the trailing arm mounting portion comprises an outer bracket (outer leg of pivotal member #16) connected (at least indirectly) to an outer side of the side sill (lateral side of base of front part #1), and the outer bracket is connected (at least indirectly) to an end of the rear side member (rear extension of lateral side of base of front part #1 that extends rearwardly from pivotal member #16 and overlaps with rear part #2) and an end of the side sill (figures 1-3);
(claim 2) wherein the trailing arm mounting portion (including pivotal member #16, sleeve #23, pin, and front opening in lateral rod #22 that receives sleeve and pin) comprises:
an inner bracket (inner leg of pivotal member #16) connected (at least indirectly) to an inner side of the side sill (lateral side of base of front part #1; figure 1);
(claim 3) wherein the side sill (lateral side of base of front part #1), the inner bracket (inner leg of pivotal member #16) and the outer bracket (outer leg of pivotal member #16) are configured to form a mount space in which the trailing arm (#22) is mounted (figures 1-3);
(claim 4) wherein the side sill (lateral side of base of front part #1) includes:
a side sill upper portion (upper portion of lateral side of base of front part #1; figure 1);
a side sill inner portion (inner portion of lateral side of base of front part #1) bent toward an inside (bent due to curved shape) of a vehicle body from the side sill upper portion (upper portion of lateral side of base of front part #1; figure 1);
the inner bracket (inner leg of pivotal member #16) is connected (at least indirectly) to the side sill inner portion (inner portion of lateral side of base of front part #1; figure 1);
and the outer bracket (outer leg of pivotal member #16) is connected (at least indirectly) to the side sill upper portion (upper portion of lateral side of base of front part #1; figure 1);
(claim 5) further comprising a floor member (cross member(s) connecting lateral sides of base of front part #1) coupled (at least indirectly) to an inside of the side sill (lateral side of base of front part #1; figure 1);
wherein an upper part of the inner bracket (inner leg of pivotal member #16) is connected (at least indirectly) to a lower part of the floor member (cross member(s) connecting lateral sides of base of front part #1; figure 1);
(claim 6) wherein the floor member (cross member(s) connecting lateral sides of base of front part #1) includes a curved portion curved upward (curved due to shape), and the rear pillar (#19) is connected (at least indirectly) to the curved portion (figure 1);
(claim 7) further comprising a rear pillar bracket (tilted rod #100) supporting the rear pillar (#19) and the upper rear portion of the side sill (lateral side of base of front part #1; figure 1);
(claim 8) wherein the rear pillar bracket (#100) includes a rear pillar side portion that is inclined toward an upper side of the side sill (lateral side of base of front part #1) from the rear pillar (#19; figures 1-3);
(claim 10) wherein the side sill (lateral side of base of front part #1) includes a side sill upper portion (upper portion of lateral side of base of front part #1) extending from an end of the side sill, and a side sill inner portion (inner portion of lateral side of base of front part #1) extending from the end of the side sill and bent (curved) from the side sill upper portion toward an inside of a vehicle body (figure 1).

Response to Arguments
Applicant's arguments filed 08 July 2022 have been fully considered but they are not persuasive.
In regards to pages 5-6 and independent claim 1, Masuda et al. (US 4,641,854) discloses wherein the trailing arm mounting portion (including support pin #23, bushing #24, and eye #301) comprises an outer bracket (eye #301) connected (at least indirectly) to an outer side of the side sill (#203), and the outer bracket is connected (at least indirectly) to an end of the rear side member (#251) and an end of the side sill (figures 1-5), as set forth above.
In regards to pages 6-7 and independent claim 1, Wang (US 6,655,717) discloses wherein the trailing arm mounting portion (including pivotal member #16, sleeve #23, pin, and front opening in lateral rod #22 that receives sleeve and pin) comprises an outer bracket (outer leg of pivotal member #16) connected (at least indirectly) to an outer side of the side sill (lateral side of base of front part #1), and the outer bracket is connected (at least indirectly) to an end of the rear side member (rear extension of lateral side of base of front part #1 that extends rearwardly from pivotal member #16 and overlaps with rear part #2) and an end of the side sill (figures 1-3), as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614